 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   ROGER HALDE,                                   )
                                                    )   Case No.: 2:19-cv-01247-EJY
12          Plaintiff,                              )
                                                    )   UNOPPOSED MOTION FOR
13                  v.                              )   EXTENSION OF TIME
                                                    )   (FIRST REQUEST)
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or

20 Remand (Dkt. No. 17, filed on December 26, 2019), currently due on January 27, 2020, by 30 days,

21 through and including February 26, 2020. Defendant further requests that all subsequent deadlines set

22 forth in the Court’s scheduling order (Dkt. No. 14) be extended accordingly.

23          This is Defendant’s first request for an extension of time. Good cause exists for this extension

24 because Defendant’s counsel recently conferred with Plaintiff’s counsel to determine whether this

25 matter can be resolved by settlement. The additional requested time will allow for continued

26 discussions with Plaintiff’s counsel, and if the matter cannot be resolved, to allow counsel to prepare a
 1 response to the pending motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 2 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

 3 and counsel apologizes for any inconvenience.

 4         On January 24, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

 5 opposition to this motion.

 6         It is therefore respectfully requested that Defendant be granted an extension of time to respond

 7 to Plaintiff’s Motion for Remand, through and including February 26, 2020.

 8

 9 Dated: January 24, 2020                                 Respectfully submitted,

10                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
11
                                                           /s/ Allison J. Cheung
12                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
13

14

15

16                                                         IT IS SO ORDERED:
17
                                                           UNITED STATES MAGISTRATE JUDGE
18

19                                                                  January 30, 2020
                                                           DATED: ___________________________
20

21

22

23

24

25

26                                                     2
